Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia August 18 1822
				
				By some thoughtlessness I dated my journal wrong the last time I wrote, and only anticipated my congratulations on the anniversary of Charles’s birth—My Brother is not so well to day, and suffers much from the heat. Indeed the changes are so frequent, and so great, in his complaint, that I vibrate incessantly between hope and despair—The Doctor is thought infallible and when his opinion is favorable, I am told it is treason to fear—but I am afraid no doctor however skillful can contend against fixed and determined habits; which defeat every endeavour that is made for his recovery, and I confess throw a damp upon my spirits which it is difficult to resist—I sometimes tremble lest there should still be some undiscovered cause which does not yield to the present system—He certainly wastes away in a wonderful manner and is as weak as an infant, notwithstanding which he supports the operation in such a way as to astonish his Surgeon—Mr Saul and Mrs. Fisher called yesterday but I did not see them and I was invited to take tea with her last Even but did not think proper to leave my brother who was confined to his bed—I am much grieved at Kitty’s not coming to Philadelphia as I thought the sight of her and the change for a little while, would have produced a great effect upon his spirits, and cheered him with new hopes: more especially as I am aware that her manners are much more amiable and agreeable than my own. Had she come I should have gone on to Boston immediately and passed the next Month, and that was what I meant by my change of plans—As it is and I am likely to remain here some time longer, I wish my boys could come to see me, and relieve me a little by their society from the care and anxiety which preys upon my mind—Mr. Ewing has been a journey and appears to be quite renovated in health and spirits—He is no longer the “melancholy Jaques” but is gay and cheerful and apparently quite happy—George is a prodigious favorite of his and Mrs Ewing he says is quite in love with him—Apropos George tells me you are very much overcome by the heat. Why do you frequent the Theatre in such warm weather?In the Evening Miss Purdon our Hostess had an Aunt and Cousin to Tea, and I was invited down immediately after they came. As I felt myself an object of curiosity, I was upon my p’s and q’s and tried to behave prettily. How I succeeded is to be known hereafter—The yong Lady had been at School at Frederick, and knew all my relations—As I am somewhat of a favorite with my good Landlady, I have no doubt she decked me in my best colours.I have proposed to go to Borden Town for Mary on Wednesday, and to stay there until Thursday Evening; but should my brother not be better I shall not attempt it—The last time I went he took to his bed and would not see any one during my absence—There have been great difficulties at Long Branch, and at the Yellow Springs about ettiquette—I hear, which have been both unpleasant and ridiculous—Mr Sergeant say’s that finding the last attack upon you knocked up by your Letter, they now are going to try the other tact, and make you out the greatest ettiquetter in America—It will not be long before they turn you into the greatest Dandy—I suppose there is wit incontrast—I warrant that there is absurdity.—How barren that field for censure must be, which obliges people to resort to such trash for abuse—These silly attacks will stand on record for posterity, and show how mean and contemptible were the sources from which they emanated—I like Walsh’s observations upon the Negro business in Carolina—When we see the thousands of Blacks parading the Streets of every City in the Union, and witness the Insolence and extravagance of their manners and appearance; we  have indeed reason to tremble for the future: and they cannot be too strongly impressed with the idea of their own weakness, and the dreadful punishments which they must be exposed to if they rise upon the Whites; whose interest it must be from one end of the union to the other to guard against them, either as free men or Slaves—Count Levity I suspect will move with caution ere he comes out before the publick—This affair of Mr. Seth Haut, will in all probability teach him prudence; and though he has but little reputation to lose (a great advantage that he has over you) he will still take some pains I imagine to conceal transactions, that would not give weight to his testimony against you—How few can stand against the brazen shield of truth—or gaze upon its splendor—I hear that Jonathan is writing again. His ink must be less frothy than it has hitherto been if it makes much impression upon his paper—He had better get Madame to write for him—Give my love to Kitty and tell her how much I am disappointed at not seeing her—I counted much upon the gaiety of her conversation and the sprightliness of her conversation manners in promoting a change in our brothers spirits, more especially as he grows so weak exertion becomes painful—Notwithstanding all this all his symptoms are considered good—The struggle you have to maintain is a great one; and we must be prepared for every event—That every effort will be made to drive you from your situation I am perfectly aware: but as I conceive that in elective Governments no disgrace attaches to a failure; it will cost me but little uneasiness; and there is but one point of view in which I can place it that can occasion me any regret—A man once accustomed to a wide range of business, cannot all at once sink into the routine of common every day life—without suffering materially by the change: as the mind is left comparatively vacant; and it is almost impossible to supply materials sufficient to maintain its activity— 
				
					
				
				
			